DETAILED ACTION
Status of Application
Receipt of the amendments to the Claims and Applicant’s arguments, filed on 03/07/2022, is acknowledged. 
Any rejection or objection not reiterated in this action is withdrawn.
Claims 1, 2, and 4-21 are amended.	
Claim 3 is cancelled.
Claim 22 is newly added.
Claims 1, 2, and 4-22 are included in the prosecution.  
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1, 2, 4, 6-11, 15-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keleman et al. (US 20110236859 A1) hereinafter Keleman in view of Wang et al. (US 20160220472 A1) hereinafter Wang.
 	Keleman is drawn to oral care compositions comprising polyethyleneimine and an orally acceptable carrier, along with methods of use thereof (abstract).
	Regarding claims 1, 2, 4, and 9, Keleman discloses the polyethyleneimine (water-soluble N-containing polymer may present at a concentration in the range of 0.001% to 10% by weight (includes the ranges of 0.6-4 wt%) [0007].
 	Keleman discloses the composition is a mouthwash, and components of mouthwashes typically include water from about 45% to about 95% [0049]. Keleman discloses water employed in the preparation of the oral care compositions may be from about 5% to about 70% by weight of the aqueous compositions. These amounts of water include free water that is added directly as well as water that is introduced as part of other agents or carriers (at least 60 wt% water) [0099].
	Keleman discloses "orally acceptable carrier" refers to any safe and effective material(s) for use in oral care compositions. Such materials include fluoride ion sources, anticalculus agents, buffers [0018]. Keleman discloses buffering agents may be administered at a level of from about 0.5% to about 10%, by weight of the oral care compositions [0103].
 	Keleman discloses exemplary materials that may be present in an orally acceptable carrier are described below [0054].	Keleman discloses a water-soluble fluoride compound may be added to the oral care composition in an amount sufficient to give a fluoride ion concentration in the composition at 25 degrees Celsius, from about 0.0025% to about 5.0% by weight, fluoride ion sources may include sodium fluoride [0078].
 	Keleman does not explicitly disclose the presence of a water-soluble calcium salt in the composition.
 	However, Wang is drawn to an aqueous oral composition (abstract).
 	Wang discloses the active agent can include: sodium fluoride, calcium chloride, and combinations thereof (water soluble calcium salt) [0053].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral care composition of Keleman, to comprise calcium chloride, as previously disclosed by Wang, and arrive at the instant invention. 
 	One of ordinary skill in the art would have been motivated to do so because Keleman and Wang are both in the field of oral care compositions comprising fluoride, and Wang discloses the oral composition can release active agents to strengthen the dental tissues and reduce sensitivity. In some embodiments, the oral composition can include active agents which can include, but are not limited to whitening agents, anticaries agents, fluoride-delivery agents, anti-gingivitis agents, tartar control agents, antiplaque agents, periodontal actives, breath freshening agents, malodor control agents, tooth desensitizers, salivary stimulants, flavors, biofilm disruptors, antimicrobials, anesthetic agent, pain killers, stain removal agents, coloring agents, remineralization agents, calculus-softening agents, and combinations thereof [0037].  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Regarding claim 6, Keleman discloses the oral care composition may contain at least one a thickener [0008].
 	Regarding claims 7-8, Keleman discloses a dental solution including an irrigation fluid, and components of dental solutions generally include thickening agent from 0% to about 5% (overlaps with an amount of less than 2.5 wt%) [0050]. One of ordinary skill in the art would reasonably expect success that selecting a thickener present in an amount of less than 2.5 wt % as disclosed in the range taught by Keleman, would be sufficient to provide the composition with a viscosity of 0.5 to 100 Pascal seconds at a shear rate of 1.0/second.
	Regarding claim 10, Keleman discloses in aqueous form, the oral care compositions may have a pH ranging from about 5.0 to about 8.0 (overlaps with pH of  6-8) [0045].
 	Regarding claim 11, Keleman discloses components of mouthwashes typically include ethanol from about 0% to about 25% (less than 5 wt% organic solvent) [0049].
 	Regarding claim 15, Keleman discloses water employed in the preparation of the oral care compositions may be from about 5% to about 70% by weight of the aqueous compositions (range encompasses an amount of water under 96 wt%) [0099].
 	Regarding claim 16, Keleman discloses methods may be performed, e.g., by brushing, rinsing, chewing, or otherwise introducing the composition into the oral cavity for contacting a tooth surface [0112].
 	Regarding claim 17, Keleman discloses the composition may be applied directly to the teeth with a brush, a pen applicator, a doe's foot applicator, a finger, or the like [0112].
 	Regarding claim 20, Keleman discloses methods may be performed, e.g., by brushing, rinsing, chewing, or otherwise introducing the composition into the oral cavity for contacting a tooth surface [0112], the methods result in reducing the incidence of stain, plaque, gingivitis and calculus on dental enamel, and combinations thereof (reducing incidences of dental caries) [0110].
 	Regarding claim 21, Wang discloses the composition comprising no less than 0.5 wt-% calcium salt (claims 1 and 31).
 	Regarding claim 22, Keleman discloses polyethyleneimine is a cationic polymer and polyethyleneimine may be present at a concentration in the range of about 0.01% to 10% [0040-0041].

Response to Arguments
 	Applicant argues on pages 8-10 that “it would not have been obvious to a skilled artisan to select a combination of a calcium salt and glucose oxidase, in view of the exhaustive list of optional active actives disclosed, let alone make such selection with any expectation of preserving the activity of glucose oxidase”.
 	However, one of ordinary skill in the art would have been motivated to do so because Keleman and Wang are both in the field of oral care compositions comprising fluoride, and Wang discloses the oral composition can release active agents to strengthen the dental tissues and reduce sensitivity. In some embodiments, the oral composition can include active agents which can include, but are not limited to whitening agents, anticaries agents, fluoride-delivery agents, anti-gingivitis agents, tartar control agents, antiplaque agents, periodontal actives, breath freshening agents, malodor control agents, tooth desensitizers, salivary stimulants, flavors, biofilm disruptors, antimicrobials, anesthetic agent, pain killers, stain removal agents, coloring agents, remineralization agents, calculus-softening agents, and combinations thereof [0037].  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Keleman et al. (US 20110236859 A1) hereinafter Keleman in view of Wang et al. (US 20160220472 A1) hereinafter Wang as applied to claims 1, 2, 4, 6-11, 15-17, and 20-22 above and further in view of Purschwitz et al. (US 20140369953 A1) hereinafter Purschwitz.
 	The teachings of Keleman and Wang are disclosed above.
 	Regarding claim 5, Keleman does not explicitly disclose a polyethylenimine structure wherein n= 5,000 - 1,000,000.
 	However, Purschwitz discloses a composition comprising a polyamine, especially a polyethylenimine (PEI) [0004], most preferred are PEIs conforming in uncharged form with the (empirical) formula --(CH2--CH2--NH)n-- wherein n ranges from approximately 10 to 100000 (overlaps with the polyethylenimine structure wherein n= 5,000 - 1,000,000) [0019].
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Keleman, wherein the polyethylenimine has an n of at least 5000, as previously taught by Purschwitz, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Keleman, Wang, and Purschwitz are both in the field of oral care compositions, especially since Purschwitz discloses the compositions as oral care compositions, comprising a biocide and water in an orally acceptable form [0225], wherein the oral compositions contain substances that release fluoride ions to protect against caries [0230; 0242]. One of ordinary skill in the art would have had a reasonable expectation of success in making the method, as disclosed by Keleman in view of Wang and Purschwitz, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
 	Applicant argues on pages 10-11 that “Claim 5 is dependent upon claim 1. For at least the reasons provided above, claim 1 is patentable over Keleman in view of Wang. Purschwitz does not cure the deficiencies.”
 	However, as laid out above, one of ordinary skill in the art would have been motivated to do so because Keleman and Wang are both in the field of oral care compositions comprising fluoride, and Wang discloses the oral composition can release active agents to strengthen the dental tissues and reduce sensitivity. In some embodiments, the oral composition can include active agents which can include, but are not limited to whitening agents, anticaries agents, fluoride-delivery agents, anti-gingivitis agents, tartar control agents, antiplaque agents, periodontal actives, breath freshening agents, malodor control agents, tooth desensitizers, salivary stimulants, flavors, biofilm disruptors, antimicrobials, anesthetic agent, pain killers, stain removal agents, coloring agents, remineralization agents, calculus-softening agents, and combinations thereof [0037].  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

 	Claims 18-19 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Keleman et al. (US 20110236859 A1) hereinafter Keleman in view of Wang et al. (US 20160220472 A1) hereinafter Wang as applied to claims 1, 2, 4, 6-11, 15-17, and 20-22 above and further in view of Abolfathi et al. (US 20090117507 A1) hereinafter Abolfathi.
 	The teachings of Keleman and Wang are disclosed above.
 	Regarding claim 18, Keleman does not explicitly disclose a method of applying the composition with a dental tray.
 	However, Abolfathi is drawn to an appliance adapted to be worn over one or more teeth (dental tray) (abstract). Abolfathi discloses modifying a repositioning appliance so orthodontic treatment may continue throughout the delivery of such agents, particularly fluoride materials, may be delivered to the oral environment in this manner [0049].
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Keleman in view of Wang, wherein the fluoride containing composition is delivered via an appliance worn over the teeth, as previously taught by Abolfathi, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Keleman, Wang, and Abolfathi are both in the field of oral care, especially since Abolfathi discloses modifying a repositioning appliance so orthodontic treatment may continue throughout the delivery of such agents, particularly fluoride materials, may be delivered to the oral environment in this manner [0049]. One of ordinary skill in the art would have had a reasonable expectation of success in making the method, as disclosed by Keleman in view of Wang and Abolfathi, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.
 	Regarding claim 19, Abolfathi discloses modifying a repositioning appliance orthodontic treatment [0049].
 	Regarding claims 12-14, Abolfathi discloses the oral delivery appliance delivers sodium fluoride to the oral environment to prevent or treat tooth decay [0031]. Abolfathi discloses encapsulation or suspension of an agent with a controlled-release material, wherein the rate controlling material controls the rate at which the agent is released from the layer. Controlled-release or rate-controlled materials deliver a predetermined amount of an agent at a predetermined rate. Often such delivery maintains a steady-state concentration of an agent in an environment within a desired therapeutic range for a prolonged period of time. Thus, a prescribed dosage may be delivered [0050]. One of ordinary skill in the art would reasonably expect success wherein the composition is formulated as a composition which releases at least 50% of the sodium fluoride in 5 minutes or less, which releases no greater than 90% of the sodium fluoride in 1 minute or less, and which releases 100% of the sodium fluoride in 10 minutes or less, by relying on the teachings of Abolfathi of rate controlling material to control the rate at which the agent is released.

Response to Arguments
 	Applicant argues on page 11 that “Claims 12-14, 18, and 19 are dependent upon claim 1. For at least the reasons provided above, claim 1 is patentable over Keleman in view of Wang and Abolfathi.”
 	However, as laid out above, one of ordinary skill in the art would have been motivated to do so because Keleman and Wang are both in the field of oral care compositions comprising fluoride, and Wang discloses the oral composition can release active agents to strengthen the dental tissues and reduce sensitivity. In some embodiments, the oral composition can include active agents which can include, but are not limited to whitening agents, anticaries agents, fluoride-delivery agents, anti-gingivitis agents, tartar control agents, antiplaque agents, periodontal actives, breath freshening agents, malodor control agents, tooth desensitizers, salivary stimulants, flavors, biofilm disruptors, antimicrobials, anesthetic agent, pain killers, stain removal agents, coloring agents, remineralization agents, calculus-softening agents, and combinations thereof [0037].  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615